IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-76,057



                     EX PARTE ROBERTO CALDERON, Applicant



            ON APPLICATION FOR A WRIT OF HABEAS CORPUS
         CAUSE NO. CRHC-04-0103720 IN THE 216TH DISTRICT COURT
                       FROM BANDERA COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of indecency with

a child and sentenced to two years’ imprisonment.

       Applicant contends that he is being denied credit for time he was confined prior to conviction

for which a detainer was lodged for this offense. The trial court has submitted affidavits and

documents reflecting that such a detainer was lodged and that Applicant was not given credit on this

sentence for 157 days of that period. Application of that credit results in complete discharge of this
                                                                                 CALDERON - 2

sentence, and entitles Applicant to immediate release because he is serving no other sentence.

       The Texas Department of Criminal Justice, Criminal Institutions Division, shall credit

Applicant’s sentence in Cause Number 3720-04 with an additional 157 days, and immediately

discharge him from custody.



Filed: December 17, 2008
Do not publish